Citation Nr: 0731923	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  07-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
operative residuals of fractures of the distal tibia and 
fibula with fixation of the right ankle.  

2.  Entitlement to service connection for a right leg or 
right foot disability (other than post-operative residuals of 
fractures of the distal tibia and fibula with fixation of the 
right ankle).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.               

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge at the Salt Lake City, Utah RO.  A copy of 
the hearing transcript has been associated with the claims 
file.  At the time of the hearing, the veteran waived RO 
review of additional evidence.  In addition, at the request 
of the veteran, the Board held the record open for 60 days 
after the hearing to provide him with the opportunity to 
submit additional evidence.  That period has expired, and the 
Board will proceed with consideration of the appeal.   

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  In a July 2005 decision, the RO denied the veteran's 
application to reopen a claim for service connection for 
post-operative residuals of fractures of the distal tibia and 
fibula with fixation of the right ankle; the veteran was 
provided notice of his appellate rights but did not file a 
notice of disagreement.     

2.  In January 2007, the veteran filed another application to 
reopen his claim for service connection for a right ankle 
disability.   

3.  The evidence received since the unappealed July 2005 
decision, when considered by itself, or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for post-operative residuals 
of fractures of the distal tibia and fibula with fixation of 
the right ankle.   

4.  There is no competent medical evidence showing a current 
diagnosis of a right leg or right foot disability other than 
post-operative residuals of fractures of the distal tibia and 
fibula with fixation of the right ankle.   


CONCLUSIONS OF LAW

1.  The July 2005 RO decision, which denied the veteran's 
application to reopen a claim for service connection for 
post-operative residuals of fractures of the distal tibia and 
fibula with fixation of the right ankle, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2007); 
38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for post-operative residuals 
of fractures of the distal tibia and fibula with fixation of 
the right ankle.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  A right leg or right foot disability (other than post-
operative residuals of fractures of the distal tibia and 
fibula with fixation of the right ankle) was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances. VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
January 2007 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The veteran was informed about the information and 
evidence not of record that is necessary to substantiate his 
claims; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claims.  In addition, the 
January 2007 notification letter informed the veteran of the 
type of evidence necessary to establish a disability rating 
and effective date for the claims on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The January 2007 notification letter also informed the 
veteran of the requirement of submitting new and material 
evidence to reopen a previously denied claim and defined what 
"new" and "material" evidence was.  The notification 
letter also included an affirmative statement of the 
evidence, not previously of record, needed to reopen his 
claim.  Specifically, the letter informed him that his claim 
was "previously denied because the evidence of record 
show[ed] the right ankle [disability] was neither incurred 
nor aggravated during service.  Therefore, the evidence you 
submit must relate to this fact."  Accordingly, the Board 
determines that the January 2007 letter satisfied the Kent 
requirements by apprising the veteran of both the new and 
material evidence standard as well as the information 
required to substantiate his entitlement to the underlying 
claim.  Kent, 20 Vet. App. at 9.            

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the April 
2007 RO decision that is the subject of this appeal in its 
January 2007 letter.  Thus, the RO provided proper VCAA 
notice at the required time.      

The Board also finds that all necessary assistance has been 
provided to the veteran. In this regard, according to the 
National Personnel Records Center (NPRC), the veteran's 
service medical records are not available and were presumably 
destroyed in the 1973 fire at the NPRC.  Thus, further 
efforts to obtain these records would be futile.  See 38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).     

As noted above, the RO, in its January 2007 letter, informed 
the veteran about VA's duty to assist him in obtaining 
relevant records.  As to any duty to provide a medical 
opinion in regard to the new and material claim, according to 
38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a medical 
opinion in a claim to reopen a finally adjudicated issue, as 
in this case, applies "only if new and material evidence is 
presented or secured."  38 C.F.R. § 3.159(c)(4)(iii).  
Because the Board has determined that the veteran has not 
presented new and material evidence to reopen the claim for 
service connection for the residuals of a postoperative right 
ankle fixation of multiple distal fractures of the tibia and 
fibula, the RO had no duty to provide a medical opinion. 

In regard to the veteran's claim for service connection for a 
right leg or foot disability (other than post-operative 
residuals of fractures of the distal tibia and fibula with 
fixation of the right ankle), the Board notes that VA must 
provide a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The relevant evidence of record includes medical examinations 
and out-patient clinic notes.  In reviewing this medical 
evidence, the Board finds that, other than the residuals of a 
postoperative right ankle fixation of multiple distal 
fractures of the tibia and fibula, which involves a separate 
claim, there is no competent evidence of record showing that 
the veteran currently has a diagnosis of a right leg or right 
foot disability.  Under these circumstances, there is no duty 
to provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, own, 4 
Vet. App. 384, 394 (1993).


II.  New and Material Claim

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.       

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  If a claim is based on a disease other than 
one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease (that is, a disease 
that may be induced by ionizing radiation).  38 C.F.R. 
§ 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  

When it is determined that a veteran (1) was exposed to 
ionizing radiation in service; (2) subsequently developed a 
radiogenic disease; and (3) such disease fist became manifest 
within a specified period, the claim will referred to the 
Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b).  If, however, any of the foregoing 3 
requirements has not been met, it shall not be determined 
that a disease has resulted to ionizing radiation under such 
circumstances.  Id.  

By a July 2005 rating decision, the veteran's claim to reopen 
the issue of entitlement to service connection for the 
residuals of a postoperative right ankle fixation of multiple 
distal fractures of the tibia and fibula was denied.  The 
veteran was provided notice of his appellate rights but did 
not file a notice of disagreement. Therefore, the July 2005 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the July 2005 decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273 (1996).     

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's original claim for service connection for the 
residuals of a postoperative right ankle fixation of multiple 
distal fractures of the tibia and fibula, was denied by the 
RO in a June 1998 rating action on the basis that there was 
no evidence of record showing that a right ankle disability 
was incurred in or aggravated by the veteran's military 
service.  As previously stated, the most recent final denial 
was in a July 2005 decision that denied a claim to reopen.

The evidence of record at the time of the July 2005 rating 
decision consisted of VA Medical Center (VAMC) inpatient and 
outpatient treatment records, from February to July 1982, 
December 1994, February to March 1998, and from January to 
June 2005; a letter from the veteran, dated in October 1994; 
a VA examination report, dated in October 1997; a lay 
statement from Mr. G.P., dated in April 1998; and a Statement 
in Support of Claim (VA Form 2   1-4138), dated in April 
1998.  

The veteran's service medical records are not obtainable, and 
it is presumed that they were destroyed in a fire at the NPRC 
in 1973.

VAMC inpatient and outpatient treatment records, from 
February to July 1982, show that in February 1982, the 
veteran was hospitalized for six days.  Upon admission, it 
was reported that the veteran had been dancing when he 
suffered a displaced tibia and fibula fractures also 
diagnosed as a trimalleolar ankle fracture.  He underwent an 
open reduction internal fixation of the aforementioned 
fractures.

In a letter from the veteran, dated in October 1994, the 
veteran noted that during service, he was exposed to 
"nuclear damage from fallout at Jack Ass Flats... where [he] 
was a spectator."  According to the veteran, approximately 
seven to eight years ago, he suffered leg and ankle 
fractures, with bones shattered in some seven places.  It was 
his contention, essentially, that his in-service radiation 
exposure caused his bones to become brittle, which eventually 
resulted in the right lower extremity fractures.  

A VAMC outpatient treatment record shows that in December 
1994, the veteran was evaluated for a right leg disability 
and he gave a history of radiation exposure in the 1950's at 
that time.  It was noted that the veteran was status post leg 
fixation in 1985.  No etiology or other diagnosis was 
provided.  

In October 1997, the veteran underwent a VA examination.  At 
that time, the examining physician noted that the veteran had 
a history of falling down a flight of stairs and fracturing 
the right tibia and fibula, with the lower end of the fibula 
being involved in the fracture.  An open reduction of the 
fracture was performed.  The examiner noted that according to 
the veteran, he had chronic pain in his right ankle.  
Following the physical examination, the diagnosis was post 
multiple fracture status of the right tibia and fibula, lower 
aspects, with open reduction, plating, and pinning, with 
residual increasing right ankle pain, chronic right ankle 
swelling, decrease in range of motion with mild decrease in 
motor strength to the right ankle, and mild atrophy to the 
right gastrocnemius muscle.        

VAMC outpatient treatment records, from February to March 
1998, show intermittent treatment for the veteran's right 
ankle disability.    

In Aril 1998, the veteran submitted a lay statement from Mr. 
G.P., in support of his contentions.  In the statement, Mr. 
P. indicated that he served with the veteran and that the 
veteran was coerced in participating in an atomic blast test 
at "Jack Ass Flats", near Las Vegas, Nevada.  According to 
Mr. P., the veteran developed physical difficulties related 
to his participation in that test.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
in April 1998, the veteran noted that in November 1951, he 
witnessed an atomic bomb blast at Jack Ass Flats.  The 
veteran stated that years after his discharge, he fell and 
fractured his right leg and ankle.  He reported that 
according to his treating physicians, he developed brittle 
bones due to his in-service radiation exposure, which caused 
him to eventually fall and fracture his leg and ankle.  

VAMC outpatient treatment records, from January to June 2005, 
show intermittent treatment for the veteran's right ankle 
disability.  The records reflect that in April 2005, the 
veteran was diagnosed with right ankle arthritis and distal 
tibial varum, with previous right ankle and tibia fracture, 
with plates and screws.  

Evidence received subsequent to the unappealed July 2005 
decision consists of VAMC outpatient treatment records, from 
February 2006 to March 2007, and hearing testimony.

VAMC outpatient treatment records, from February 2006 to 
March 2007, show intermittent treatment for the veteran's 
right ankle disability.  According to the records, the 
veteran was treated numerous times for right ankle pain.  

In July 2007, a hearing was conducted at the RO before the 
undersigned Veterans Law Judge.  At that time, the veteran 
testified that in November 1951, he witnessed an atomic bomb 
test at Jack Ass Flats and was exposed to radiation.  The 
veteran stated that years after his discharge, he tripped and 
fell and fractured his right leg and ankle.  At that time, 
the veteran indicated that he was told by his physicians that 
his bones had become brittle due to his in-service radiation 
exposure, and that his brittle bones caused him to fall.  The 
veteran testified that at present, he had chronic pain in his 
right ankle.  In support of his contentions, he submitted a 
duplicative copy of the April 1998 lay statement from Mr. P.  
He also submitted a lay statement from Mr. J.H.B., dated in 
July 2007.  In the statement, Mr. B. stated that he had known 
the veteran for over 40 years and knew him to be a person of 
excellent integrity.  According to Mr. B., the veteran had 
suffered for years from problems dating back to the early 
1950's occurring while a member of the United States Air 
Force assigned to the Nellis Ranges.        

The Board observes that in regard to the evidence submitted 
subsequent to the July 2005 rating decision, the duplicate 
copy of the April 1998 lay statement from Mr. P. is not 
"new" in that it was of record at the time of the RO's 
denial in July 2005.  

In the instant case, the transcript of the Travel Board 
hearing which was conducted at the RO in July 2007, is 
obviously new to the record but the transcript contains lay 
statements by the veteran that merely reiterate his 
contention that he has post-operative residuals of fractures 
of the distal tibia and fibula with fixation of the right 
ankle linked to in-service radiation exposure.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1).  However, medical diagnosis, by its 
very nature, requires specialized education, training, and 
experience.  Thus, lay statements cannot provide a competent 
medical diagnosis or a competent medical opinion regarding 
causation, and, as the veteran is a layperson, his statements 
as to medical diagnosis and causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  Thus, his 
statements do not, by themselves or when considered with the 
previous evidence of record, help establish a fact necessary 
to substantiate the claim, which had not been previously 
established.

With respect to the remainder of the evidence submitted in 
support of reopening the veteran's claim of service 
connection for the residuals of a postoperative right ankle 
fixation of multiple distal fractures of the tibia and 
fibula, the lay statement from Mr. B. essentially reiterates 
the veteran's contention that his current right ankle 
disability is related to his period of service.  The evidence 
is not new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, medical evidence that the right ankle disability, first 
documented after service, was related to service, the absence 
of such evidence was the basis for the previous denial of the 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding 
that lay assertions of medical causation cannot serve as a 
predicate to reopen a previously denied claim).       

The VAMC outpatient treatment records, from February 2006 to 
March 2007, are "new" in that they were not of record at 
the time of the July 2005 rating action.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for the residuals of a postoperative right ankle 
fixation of multiple distal fractures of the tibia and 
fibula.  Rather, it merely confirms that the veteran 
continues to experience a right ankle disability, without 
offering any indication of a causal link or nexus between any 
incident of service and the claimed condition.    

In this case, the specified basis for the original June 1998 
disallowance of the veteran's claim for service connection 
for the residuals of a postoperative right ankle fixation of 
multiple distal fractures of the tibia and fibula, was that 
there was no evidence of record showing that a right ankle 
disability was incurred in or aggravated by the veteran's 
military service.  Thus, although the veteran demonstrated 
that he had a right ankle disability, the medical evidence of 
record did not provide any competent opinion to establish any 
etiologic link between any incident of service and a right 
ankle disability.  The VAMC outpatient treatment records, 
from February 2006 to March 2007, do not address or 
contradict this reasoning.  The records have no bearing on 
the issue of entitlement to service connection for a right 
ankle disability in that they do not address whether the 
veteran's current right ankle disability was incurred in, or 
aggravated by, service. Therefore, the aforementioned 
evidence is not material.

The Board acknowledges the veteran's specific contention that 
during service, he was exposed to radiation when he witnessed 
an atomic bomb test, and that such exposure caused brittle 
bones which, in pertinent part, resulted in a fall in 1982, 
which in turn caused fractures of the right distal tibia and 
fibula or ankle.  In this regard, the Board notes that the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
multiple brittle bones due to radiation exposure is not 
before the Board for consideration; the aforementioned issue 
was denied in June 1998 and July 2005 rating actions.  As far 
as the right lower extremity is concerned, aside from the 
fact that there is no service personnel or other relevant 
evidence that confirms the veteran was a participant in the 
nuclear test program, the Board observes that the veteran's 
fractures of the distal tibia and fibula with fixation of the 
right ankle is not a radiogenic disease as defined by VA 
regulations for which service connection may be granted due 
to exposure to ionizing radiation.  38 C.F.R. 
§ 3.309(d)(2)(i).  Thus, service connection is not authorized 
on a presumptive basis.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In addition, the veteran's right ankle disability 
is not among the radiogenic diseases listed in 38 C.F.R. 
§ 3.311, and the veteran has not identified or submitted any 
competent scientific or medical evidence that his right ankle 
disability is due to claimed in-service exposure to ionizing 
radiation.  To the extent that the veteran has testified that 
he was told by his physicians at the time of his 1982 ankle 
injury that he fell due to brittle bones which were caused by 
in-service radiation exposure, the Board notes that lay 
statements as to what a doctor said are not competent 
evidence.  See Warren v. Brown, 6 Vet. App. 4 (1993); see 
also 38 C.F.R. § 3.159(a)(2) (2007).  That is, a layman's 
account of what a physician purportedly said," when filtered 
through a "layman's sensibilities" is "attenuated and 
inherently unreliable."  Id; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 
(1995).  Therefore, there is no basis for further 
consideration of the veteran's claim under the provisions of 
38 C.F.R. § 3.311.       

The Board finds that the evidence added to the record since 
the RO's July 2005 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between service and any 
current right lower leg or ankle disability.  The additional 
evidence is question is not new and material evidence, within 
the meaning of the cited legal authority, sufficient to 
reopen the veteran's claim for service connection for post-
operative residuals of fractures of the distal tibia and 
fibula with fixation of the right ankle.


III.  Service Connection Claim

In this case, other than the veteran's diagnosed post-
operative residuals of fractures of the distal tibia and 
fibula with fixation of the right ankle noted above (which 
involves a separate claim), there is no competent medical 
evidence showing a current diagnosis of a right leg or right 
foot disability.  

At the outset, the Board notes that the veteran's service 
medical records are not obtainable, and it is presumed that 
they were destroyed in a fire at the NPRC in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In this case, VAMC outpatient treatment records, dated in 
December 1994, and from January to June 2005, and February 
2006 to March 2007, show intermittent treatment for the 
veteran's right ankle disability, diagnosed as the residuals 
of a postoperative right ankle fixation of multiple distal 
fractures of the tibia and fibula.  In these records, there 
are numerous references to the veteran's right leg in 
relation to treatment of his right ankle disability.  
However, other than the aforementioned right ankle 
disability, there is no evidence in these records of a 
separate diagnosed right leg disability.  With respect to any 
right foot disability, the VAMC outpatient treatment records, 
from February 2006 to March 2007, include a computerized 
problem list which noted that the veteran had pain in joints 
involving the ankle and foot.  However, a symptom, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board further observes that in the veteran's October 1997 
VA examination, the examination report is negative for any 
diagnosed right leg disability and/or right foot disability 
(other than the post-operative residuals of fractures of the 
distal tibia and fibula with fixation of the right ankle).   

In this case, the Board notes that the only evidence of 
record supporting the veteran's claim is his own lay opinion 
that he currently has a right leg disability, to include the 
right foot that is related to his period of service.  
However, the veteran has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 143.  In light of the above, the Board finds 
that other than the veteran's diagnosed post-operative 
residuals of fractures of the distal tibia and fibula with 
fixation of the right ankle (which again involves a separate 
claim discussed above), there is no competent medical 
evidence showing a current diagnosis of a right leg or right 
foot disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right leg or right foot 
disability.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for post-operative 
residuals of fractures of the distal tibia and fibula with 
fixation of the right ankle.

Service connection for a right leg or right foot disability 
(other than post-operative residuals of fractures of the 
distal tibia and fibula with fixation of the right ankle) is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


